Citation Nr: 0210175	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine.

3.  Entitlement to an increased (compensable) evaluation for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

History of the case

The veteran served on active duty from December 1991 to July 
1998.

An October 1998 rating decision granted service connection 
for degenerative disc disease of the lumbosacral spine and 
for hiatal hernia with gastroesophageal reflux disease; a 10 
percent evaluation was assigned for each disability, 
effective July 18, 1998.  A January 1999 rating decision 
granted service connection for degenerative disc disease of 
the cervical spine and assigned a noncompensable evaluation 
effective July 18, 1998.  The veteran timely appealed the 
ratings assigned to his service-connected gastrointestinal, 
back and neck disabilities.  

Other issues

The veteran withdrew the issues of entitlement to service 
connection for a right knee disability and entitlement to an 
increased evaluation for his service-connected left ankle 
disability at his personal hearing at the RO in September 
2000 [hearing transcript, page 2].  Accordingly, those issues 
are no longer in appellate status and will not be addressed 
further by the Board.  See 38 C.F.R. § 20.204 (2001).  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected gastrointestinal disability 
is mild, manifested by reflux and mild abdominal pain without 
any complaints of vomiting, or substernal, arm or shoulder 
pain, and is not productive of considerable impairment of 
health.

2.  The medical and other evidence of record indicates that 
there is no more than slight limitation of motion of the 
lumbosacral spine.

3.  The preponderance of the medical evidence of record 
demonstrates that the veteran's service-connected cervical 
spine is manifested by X-ray findings demonstrating mild 
degenerative disc disease with virtually no objective 
symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected gastrointestinal disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected lumbosacral disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).

3.  The criteria for a compensable evaluation for service-
connected cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected gastrointestinal, back and neck 
disabilities.  In the interest of clarity, the Board will 
initially address matters relevant to all of the issues 
currently being decided.  The Board will then analyze each of 
the veteran's claims and render a decision.

Generally applicable law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  

In November 2001, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
that he was to contact the RO and tell them about any "any 
information and evidence that you want us to try to get for 
you."  The veteran did not identify any such evidence.

The Board further observes that the veteran was informed in 
the May 2000 Statement of the Case and in the May 2001 and 
January 2002 Supplemental Statements of the Case of the 
relevant law and regulations and the types of evidence that 
could be submitted by him in support of his claims.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.



(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are the veteran's service medical records.  
Additionally, he has been accorded VA examinations in 1998, 
1999 and 2001.  The veteran and his representative have been 
given ample opportunity to present evidence and argument in 
support of his claims, including at a personal hearing at the 
RO in September 2000.  

Although it was contended on behalf of the veteran in January 
2002 that a new gastrointestinal examination is needed 
because the veteran has not been examined by VA in two and a 
half years, the Board notes that the records on file include 
VA gastrointestinal examinations in September 1998 and July 
1999, as well as VA outpatient records in 2000.  
Significantly, there has been no contention that the 
veteran's gastrointestinal symptomatology has worsened 
recently or that the examination report is otherwise 
deficient.  Therefore, the Board believes that the record 
currently contains sufficient medical evidence with which it 
may render an informed decision this issue.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues addressed in this decision has been consistent with 
the provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issues on appeal.  


38 C.F.R. Part 4

(i.) Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001). Separate diagnostic codes identify the various 
disabilities.  Specific schedular criteria will be referenced 
where appropriate in connection with the Board's discussion 
of the issues on appeal, below. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

(ii.) Initially assigned ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court of Appeals for Veterans Claims (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

(iii.) Extraschedular ratings

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. 3.321.  

The Board notes that in the May 2001 Supplemental Statement 
of the Case, the RO addressed the issue of whether an 
extraschedular evaluation is warranted for the veteran's 
service-connected disabilities.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) in 
connection with the discussion of each issue below.

(iv.) Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

1.  Entitlement to an evaluation in excess of 10 percent for 
gastrointestinal disability.

Specific schedular criteria

The evidence indicates the veteran's gastrointestinal 
disability, hiatal hernia with gastroesophageal reflux 
disease, is manifested primarily by symptoms listed under 
Diagnostic Code 7346.  Under Diagnostic Code 7346, a 30 
percent evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating is 
warranted for hiatal hernia which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity. 
 
The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001, during 
the pendency of this appeal.  However, the provisions of 
Diagnostic Code 7346  have not been changed.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [holding that where a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply].

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2001).  Compare Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) [except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation (emphasis added by the 
Board)].  

Analysis

Schedular rating

As noted previously, the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Since the record demonstrates that the veteran has 
complained of epigastric distress, with difficulty in 
swallowing, heartburn, and regurgitation, productive of 
impairment of health, which are symptoms listed under the 
code for a hiatal hernia, the most appropriate rating 
criteria for evaluating the veteran's gastrointestinal 
disability is Diagnostic Code 7346. 

Review of the record reveals that an upper gastrointestinal 
X-ray series during service showed a small hiatal hernia with 
mild reflux in 1994.  Service connection was evidently 
granted on that basis.  Post-service examinations have failed 
to reveal a hiatal hernia.  Indeed endoscopic examination in 
July 1999 was pertinently normal, "consistent with 
uncomplicated gastroesophageal reflux disease".  

Although there is no post-service medical evidence of a 
hiatal hernia, the veteran complained on VA examination in 
September 1998 of frequent abdominal pain; he complained on 
VA examination in July 1999 of intermittent heartburn, 
regurgitation, nausea, and abdominal pain.  He has not 
reported having problems with hematemesis, melena, vomiting 
or diarrhea.  

Although the Board has taken into consideration the veteran's 
complaints, the Board notes a lack of significant 
symptomatology in the medical record.  The veteran's weight 
was 234 pounds in September 1998, 230 pounds in July 1999, 
and 255 pounds in October 2001.  [The Board observes in 
passing that during the July 1999 VA orthopedic examination, 
the veteran claimed to have lost 30 pounds in weight.  The 
examiner further noted that the veteran evidently attempted 
to manipulate the scale, which the examiner attributed to 
"obviously some game playing" on the part of the veteran.]  

The only objective symptom noted on VA examination was some 
tenderness in the epigastric region; there had not been any 
anemia, masses, or organomegaly.  When the veteran was given 
an esophagogastroduodenoscopy in July 1999, the results were 
considered unremarkable.  Moreover, according to VA 
outpatient records dated in January 2000, the veteran did not 
have any problem with nausea, vomiting, constipation or 
diarrhea, and it was noted in April 2000 that the veteran's 
stomach was doing well on his medications. 

After a review of the medical and other evidence, it appears 
that while the veteran may have some intermittent 
gastrointestinal symptomatology, such as heartburn and 
regurgitation, his symptoms are of less severity than the 
symptomatology needed for a 30 percent evaluation under 
Diagnostic Code 7346.  Symptoms consistent with the 
assignment of a 30 percent rating (persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health) are not present 
clinically.  In particular, the medical and other evidence 
indicates that the veteran's gastrointestinal symptoms are 
not productive of considerable impairment of health.  The 
veteran indicated in July 1999 that his general health was 
good, and the medical evidence is supportive of that 
conclusion.  

Therefore, the Board concludes that a preponderance of the 
evidence of record is against the veteran's claim as to this 
issue.  A schedular disability evaluation in excess of 
10 percent for the veteran's service-connected 
gastrointestinal disability is therefore denied.

Extraschedular consideration

The Board has also considered whether the gastrointestinal 
disability at issue should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2001). 

A review of the evidence does not show an exceptional or 
unusual disability picture warranting an extraschedular 
evaluation.  The veteran has not been hospitalized for his 
gastrointestinal disability.  

Although the veteran is currently unemployed, there is no 
evidence that such is due to his service-connected 
gastrointestinal disability.  Indeed, the July 1999 VA 
orthopedic  examiner pronounced the veteran "continued to be 
in excellent physical shape."  As previously noted, the 
veteran said that his overall health is good, and there is no 
evidence that the veteran's gastrointestinal complaints cause 
significant impairment of health or clinically are out of the 
ordinary.    

Accordingly, an extraschedular evaluation is not warranted.

Fenderson consideration

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson. 

As discussed above, the medical evidence of record indicates 
that the veteran's service-connected gastrointestinal 
disability has remained about the same since he left military 
service.  There is no evidence which is suggestive of 
symptomatology consistent with the assignment of a disability 
rating higher than the currently assigned 10 percent since 
July 18, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral disability.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected degenerative disc disease of the 
lumbosacral spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001) [limitation of motion].  Under Diagnostic Code 
5292, a 10 percent rating is assigned for slight limitation 
of motion of the lumbar spine, a 20 percent evaluation is 
assigned for moderate limitation of motion, and a 40 percent 
evaluation is assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2001).


Analysis

Schedular rating

Review of the evidence of record shows that the veteran has 
complained on numerous occasions of continuous low back pain.  
It further appears that such complaints of pain are out of 
proportion to identified physical pathology.  
It was noted on VA examination in July 1999 that an MRI in 
June 1998 showed mild degenerative disc disease of the 
lumbosacral spine.  

Although the veteran complained on during the VA examination 
in July 1999 of severe low back pain and said that he could 
not flex his back beyond 30 degrees without severe pain, 
physical examination did not show any back muscle spasm or 
loss of reflex or motor weakness in the lower extremities. It 
was noted by the examiner that the veteran actively resisted 
flexion of the spine, indicating psychogenic overlay.  There 
was no evidence of lack of endurance or incoordination.  The 
examiner concluded in July 1999 that the veteran had mild 
degenerative disc disease of the lumbosacral spine without 
significant objective disability or objective abnormal 
examination findings.  

Additionally, VA outpatient records later in July 1999 reveal 
that the veteran said that he was feeling much better.  He 
indicated in August 1999 that his back pain had significantly 
improved, and he was doing well with his current medication 
and a TENS unit in January 2000.  In April 2000 the veteran 
was actively involved in sports and his back pain was well 
controlled on his current medication.  When examined by VA in 
October 2001 the veteran said that his back was helped by a 
weight belt and his TENS unit.  On forward flexion of the low 
back, his fingertips got to approximately a foot from the 
floor, at which point he complained of pain; Straight leg 
raising was negative.  X-rays of the lumbosacral spine showed 
mild spondylitic change and levoscoliosis.

In the opinion of the Board, the medical evidence as a whole 
demonstrates that, despite the veteran's complaints of severe 
back pain and limitation of low back motion on VA examination 
in July 1999, the veteran continues to have some limitation 
of motion of the low back that could best be characterized as 
slight, with the examiner concluding in July 1999 that there 
was no significant objective low back disability and 
examination in October 2001 showing that the most recent low 
back flexion allowed the veteran's fingertips to reach to 
approximately 12 inches from the floor.  X-rays of the 
lumbosacral spine show only mild degenerative disc disease.  

Based on the above findings, the Board concludes that the 
evidence does not indicate that the veteran's low back 
disability approximates moderate limitation of lumbar motion.  
Therefore, the disability picture for the veteran's service-
connected low back disability does not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).
An increased schedular rating is denied.

DeLuca considerations

As noted above, the veteran is assigned a 10 percent 
evaluation for low back disability due to limitation of 
motion.  While the veteran reports experiencing low back 
pain, VA examination in July 1999 did not find any lack of 
endurance or incoordination, and, as previously reported, the 
evidence as a whole has not demonstrating the presence of 
functional loss in the lower back due to pain, weakness, or 
the like greater than that covered by his 10 percent rating.  

Although it was contended on behalf of the veteran in January 
2002 that the October 2001 VA examination did not include 
findings on the low back required by DeLuca, the Board notes 
that the July 1999 examination report does include DeLuca 
findings.  In addition, the veteran did not complain on VA 
examination in October 2001 of significant disability 
relevant to DeLuca, such as weakened movement or regular 
flare-ups.  Accordingly, the Board believes that the evidence 
of record is sufficient to draw conclusions pertinent to 
DeLuca considerations.  To the extent that the veteran 
through his representative implies that the most recent 
examination must specifically include DeLuca findings when 
(1) a previous examination report covered this matter and (2) 
the veteran indicated improvement since the previous 
examination, the Board rejects that argument.   

The Board therefore finds that the preponderance of the 
evidence is against assigning an evaluation in excess of 10 
percent for low back disability based on the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

Extraschedular consideration

Additionally, the Board has also concluded that an 
extraschedular evaluation is not warranted.  The veteran has 
not been hospitalized for his low back disability, and there 
is no evidence of marked interference with employment due to 
the low back disability.  Although the veteran is unemployed, 
there is no evidence that this is due to his back disability.  
Indeed, the October 2001 VA examination report noted that his 
"muscle tone and development are excellent and resemble that 
of a body builder." The medical evidence makes it clear that 
the veteran's low back involves only mild degenerative disc 
disease, according to the X-rays, with some pain and slight 
limitation of low back motion.  Consequently, an 
extraschedular rating is not warranted for the veteran's 
service-connected lumbosacral disability based on the 
evidence of record.

Fenderson consideration

There is no indication that the veteran's low back disability 
has been more severe than the currently assigned 10 percent 
at any time since July 18, 1998.  Accordingly, the Board 
finds no basis for the assignment of a disability rating 
other than 10 percent for the entire period. 


3.  Entitlement to an increased (compensable) evaluation for 
cervical spine disability.

Specific schedular criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected degenerative disc disease of the 
cervical spine under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5290 (2001).  See 38 C.F.R. § 4.27 (2000) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

Under Diagnostic Code 5290, a 10 percent rating is assigned 
for slight limitation of motion of the cervical spine, a 20 
percent evaluation is assigned for moderate limitation of 
motion, and a 30 percent evaluation is assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2001).


Analysis

Schedular rating

According to VA examinations of the cervical spine in October 
1998 and July 1999, X-rays showed mild degenerative disc 
disease of C5-6 and C6-7 without objective adverse findings 
on examination and no disability noted.  The veteran was 
essentially able to bring his chin to his sternum and to move 
his neck around without pain, weakened movement, or spasm.  
Additionally, there was no evidence of lack of endurance or 
of incoordination.  There is also no medical evidence of 
cervical spine disability in the VA outpatient records from 
May 1999 to May 2000.  
When examined by VA in October 2001, the veteran complained 
of neck pain with neck flexion, extension and rotation.  X-
rays revealed straightening of the cervical curvature and 
spurring at C5-6 and C6-7 levels; the impression was mild 
spondylitic change.  

As discussed by the Board above, a rating of 10 percent is 
for application for a major joint affected by limitation of 
motion under Diagnostic Code 5003.
However, the cervical spine is considered a minor joint.  See 
38 C.F.R. § 4.45(f) (2001).  The Board finds that a 10 
percent evaluation is therefore not warranted under 
Diagnostic Code 5003. 

With respect to the matter of a compensable rating with the 
application of Diagnostic Code 5290, the Board is of course 
aware of the October 2001 VA examination report, which 
arguably indicated the existence of some limitation of neck 
motion.  However, all of the remaining evidence of record 
supports the conclusion that pathology due to the service-
connected degenerative disc disease of the cervical spine is 
nil.  Even the October 2001 report, which is the only 
evidence which can be construed as being in the veteran's 
favor, makes it clear that there is virtually no disability 
present.  The veteran's physique and muscular development 
evidently are excellent, which is the word which the July 
1999 VA examiner used.  The radiology report described the 
veteran's cervical spine disability as a "minor abnormality".  
X-rays show only mild degenerative changes.  Accordingly, for 
the reasons expressed above the Board declines to assign a 
compensable disability rating for the veteran's service-
connected cervical spine disability.

DeLuca considerations

With respect to the applicability of DeLuca to this case, the 
Board notes that it was specifically noted on VA examinations 
in October 1998 and July 1999 that there was no evidence of 
functional impairment, including weakened movement, lack of 
endurance, or incoordination.  Although there were complaints 
of pain and limited motion during the VA examination in 
October 2001, there is no evidence to indicate that the 
veteran's mild degenerative disc disease of the cervical 
spine causes any functional impairment, such as weakness, 
fatigability, incoordination and the like, which would allow 
for the assignment of a compensable rating under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Extraschedular consideration

The Board has also considered whether the issue of 
entitlement to an increased evaluation for cervical spine 
disability should be referred to the Director of the 
Compensation and Pension Service for extraschedular 
evaluation. 

As with the other service-connected disabilities discussed 
above, the veteran's cervical spine disability does not 
involve an exceptional or unusual disability picture 
warranting an extraschedular rating.  The veteran has not 
been hospitalized for the disability, which is noted to be 
mild on X-rays.  There is no evidence that the veteran's 
cervical spine disability causes marked interference with 
employment.  As noted above in connection, the veteran's 
physical condition has been remarked upon on two separate 
occasions as being excellent.  Consequently, the 
preponderance of the evidence does not warrant an 
extraschedular rating for the veteran's service-connected 
cervical spine disability.


Fenderson considerations
 
The medical evidence of record, which has been discussed 
above, demonstrates that the veteran's service-connected 
cervical spine disability has not changed appreciably since 
he left military service.  Accordingly, a compensable rating 
may not be assigned at any time since July 18, 1998.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for gastrointestinal disability is denied.

Entitlement to a disability evaluation in excess of 10 
percent for low back disability is denied.

Entitlement to a compensable disability evaluation for 
cervical spine disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

